— In a proceeding to invalidate a petition nominating Marcus A. Arnold as a candidate in the election to be held on May 6, 1986, for the public office of Member of the Community School Board in Community School District No. 18, the appeal is from a judgment of the Supreme Court, Kings County (Schneier, J.), dated April 4, 1986, which dismissed the petition.
Appeal dismissed, without costs or disbursements.
The appellant has failed to present this court with a sufficient record to permit review of his claims. Bracken, J. P., Niehoff, Lawrence and Kunzeman, JJ., concur.